Case 7:18-mj-02603 Document 1 Filed in TXSD on 12/20/18 Page 1 of 3
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Texas

 

 

 

United States of America )
V. )
, 260
Manuel PEREZ-Espinoza ) CaseNo. }. IS m) Z 3
DOB: 12-09-1951 ee
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 19, 2018 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Y Z2\ Se Code reader 5 Offense Description
21 USC Ba (b } (1)(A) Conspiracy to possess with intent to distribute a schedule | controlled

substance

Zt ogc BUG

This criminal complaint is based on these facts:

See Attachment

@ Continued on the attached sheet.

ft foret Sy Jah AL ndernt Lf Z
I ( (Complaindnt’s signature

afl o Ashley Brazelton, DEA Special Agent

Printed name and title

 

- Sworn to before me and signed in my presence.

Date: EW, 6- 6-S71G4. = hag

Judge's signature

City and state: Ac LL Te xes . Juan F. Alanis, U.S. Magistrate Judge
J

Printed name and title
Case 7:18-mj-02603 Document 1 Filed in TXSD on 12/20/18 Page 2 of 3
ATTACHMENT

On December 19, 2018, at approximately 1:15 p.m., a Confidential Source contacted a Special
Agent with the Drug Enforcement Administration (DEA) at the McAllen District Office with information
regarding the possible importation of narcotics from Mexico. Based the information provided, DEA
Agents established surveillance near the Customs and Border Patrol Port of Entry (POE) located in Pharr,
Texas at approximately 2:00 p.m.

At approximately 3:55 p.m., a DEA Task Force Officer (TFO) who was stationed in the area of
801 Bona Terra Drive in Pharr, Texas observed a green tractor attached to a white trailer with “POINT”
logo in blue on the side of the trailer. At approximately 4:06 p.m., the DEA TFO observed a white Ford
F-150 pickup truck with a black tool box park on the side of the road on Bona Terra in front of the green
tractor. A few minutes later, the DEA TFO observed the driver of the tractor, a male subject wearing a
green T-shirt and blue jeans, exit the passenger side of the cab of the tractor with a dark colored box and
placed it in the bed of the pickup truck. The DEA TFO observed the driver of the white Ford F-150 truck,
later identified as Manuel PEREZ-Espinoza, wearing a grey T-shirt and blue jeans, exit the F-150 and
approach the passenger side of the tractor. The DEA TFO subsequently observed movement inside the
tractor and observed the driver of the pickup truck place an object into the passenger side of the pickup
truck and then entered the pickup truck. At approximately 4:10 p.m., the DEA TFO observed that tractor
trailer depart first then the F-150 shortly after. DEA Agents maintained surveillance on the white Ford F-
150 as it traveled eastbound on Anaya Road. A marked unit with the Pharr Police Department conducted
an independent and probable cause traffic stop on the white Ford F-150 near the intersection of Cage
Boulevard and Dicker Road.

Subsequent to the traffic stop, a Pharr Police narcotics canine conducted an open air sniff of the
pickup truck and gave a positive indication for the presence of narcotics in the vehicle and near the boxes.
DEA Agents took custody of the boxes and transported them to the McAllen District Office. DEA Agents
extracted approximately four bundles from each box, a total of eight bundles. DEA Agents observed that
the bundles were wrapped in clear plastic wrap containing a white powdery substance. DEA SAs

conducted presumptive field tests of the white, powdery substance for methamphetamine and cocaine
Case 7:18-mj-02603 Document 1 Filed in TXSD on 12/20/18 Page 3 of 3
ATTACHMENT

both which yielded in inconclusive results. The total of all eight bundles was approximately 15.65
kilograms. PEREZ-Espinoza was read his Miranda Rights in his preferred language of Spanish by a DEA
Agent as witnessed by a Pharr Police Department Investigator. PEREZ-Espinoza acknowledged his rights
both verbally and in writing and agreed to speak with law enforcement. PEREZ-Espinoza admitted to
picking up the narcotic-laden boxes and admitted that he knew the boxes contained narcotics. PEREZ-
Espinoza stated that he was going to deliver them to an unknown person at a later date and time. PEREZ-
Espinoza stated that he was to be paid $500.00 in return. PEREZ-Espinoza was subsequently transferred
to the San Juan Police Department Jail for overnight detention pending his initial appearance the

following day.
